Citation Nr: 1243962	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO. 08-38 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a left knee and shin condition (also claimed as Osgood-Schlatter's Disease), to include as secondary to the service-connected disabilities of the right knee and right hip.

2. Entitlement to service connection for a left hip condition, to include as secondary to the service-connected disabilities of the right knee and right hip.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to October 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Winston-Salem, North Carolina Affairs (VA) Regional Office (RO).

In a July 2011 rating decision, the RO granted service connection for tenosynovitis of the right knee and right hip with painful motion; and tenosynovitis of the right hip, with limitation of adduction, abduction, and rotation. Therefore, these issues are no longer on appeal.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2012.  He appears to raise service connection on a direct and secondary basis, as indicated on page 4 of the hearing transcript. The issues have been rephrased on the title page.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The opinion rendered in January 2011 is not sufficient upon which to base a decision with regard to the claims. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). The VA examiner did not render an etiology opinion as to the left knee/shin and left hip conditions. Therefore, the Veteran should be provided with another VA examination so that an adequate opinion that accounts for the Veteran's relevant service treatment records and reports of continuous symptomatology can be obtained. 

Finally, to ensure completeness of the record, the RO should obtain all outstanding VA treatment records, if any, as well as any available records from Spokane Orthopedics.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete treatment records from the Spokane and/or Walla Walla VA treatment facilities, dated since September 2010.

2. Make arrangements to obtain a complete copy of the Veteran's treatment records from Spokane Orthopedics, dated since October 1999.

3.  Thereafter, schedule the Veteran for a VA orthopedic examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination. Any indicated tests should be accomplished.

The examiner is requested to provide a diagnosis of any left knee/shin and left hip disorders found to be present (i.e., Osgood-Schlatter's Disease, chondromalacia, tendinitis, bursitis, etc.) 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left knee/shin and left hip disabilities had their clinical onset during active service or are related to any in-service disease, event, or injury.  In providing this opinion, the examiner should consider the Veteran's report of continuing left knee/shin and hip symptoms since service.

If the answer to the above question is negative, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left knee/shin and left hip disabilities or were either (a) caused by, or (b) aggravated by the Veteran's right knee and/or right hip disorders.

The examiner must provide a comprehensive report including complete explanations for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with an SSOC and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).

